DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of claims 6-11 (Group II) in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has NOT demonstrated that Unity of Invention is broken between each group of the 3 listed groupings.  
This is not found persuasive because the Groups I, II and III lacked unity a priori (without art) and a posteriori (with art) as detailed in the election / restriction requirement OA dated 4/6/2022 – see pp. 3-4 of that OA.
The subject matter common to Groups I, II and III are the structures of the ejection die, which are taught by the Milligan reference.  See also Chen (EP 2961611).
Therefore, the ejection die cannot be a special technical feature as it is the only common technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-5, 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/2022.

This application is in condition for allowance except for the presence of claims 1-5, 12-15 directed to an invention non-elected with traverse in the reply filed on 6/1/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter

Claim 6-11 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, none of the cited prior art or any prior art available discloses:
“a method/process comprising: forming a molded panel that includes a plurality of fluid ejection dies with a mold chase and release liner coupled to the mold chase”.
No prior art references appear to disclose a multi-outlet die / nozzle with a chase and release liner in the art of injection molding.
Closest prior art newly made of record Pervan (US 10029484) discloses a method for embossing with a carrier to form a panel (see claim 1) but does not teach the above recited features.
Miller (US 6331055) lacks disclosure of the recited mold chase and release liner but appears to teach a molded panel with a plurality of fluid ejection dies.
Chen (WO 2014/133633) discloses a bottom chase 70 of [0028] and Fig. 15 but it would not have been obvious to one of ordinary skill in the art to place such structure in the recited method step or in the mold of Pervan or the mold of Miller.  Even a forced combination between some or all of these references would not teach all of the features recited in claim 6.
When these limitations combined with considerations of the claimed subject matter as a whole, the claim 6 is deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743